Citation Nr: 9900976	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-51 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 30 
percent disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


REMAND

The veteran served on active duty from February 1968 to March 
1971.

This case comes to the Board of Veterans Appeals (Board) 
from a July 1996 RO decision which denied an increase in a 30 
percent rating for service-connected PTSD, and which denied 
entitlement to a TDIU rating.  The veteran filed a notice of 
disagreement in August 1996; the RO sent him a statement of 
the case in November 1996; and he filed a substantive appeal 
in December 1996.  

Thereafter, a quantity of relevant evidence was received, 
including records from the Social Security Administration and 
an April 1998 VA psychiatric examination for compensation 
purposes.  The RO never readjudicated the claims with 
consideration of the additional evidence, nor did it issue a 
supplemental statement of the case addressing the additional 
evidence, as provided by 38 C.F.R. §§ 19.31, 19.37(a) (1998).  
In a June 1998 letter to the RO, the veterans attorney 
inquired about the status of the appeal; in June 1998, the RO 
sent a letter to the attorney, telling him that the 
processing of the appeal was waiting its turn; in an October 
1998 letter to the RO, the attorney said the veteran was 
waiving RO consideration of additional evidence submitted and 
was waiving issuance of a supplemental statement of the case; 
and in November 1998, the RO sent the case to the Board, 
without having reviewed the additional evidence or issuing a 
supplemental statement of the case.  

The Board knows of no legal authority permitting waiver of RO 
consideration of additional evidence the RO receives prior to 
sending a case to the Board or of the ROs issuing a 
supplemental statement of the case if it continues to deny a 
claim.  The regulations, 38 C.F.R. §§ 19.31, 19.37, appear to 
impose a mandatory obligation on the RO to perform these 
acts.  (Compare 38 C.F.R. § 20.1304, which permits waiver of 
initial RO consideration of additional evidence which is 
submitted after a case is sent to the Board.)




To assure due process, the case is REMANDED to the RO for the 
following action:

The RO shall readjudicate the claims in 
light of all evidence received since the 
issuance of the statement of the case.  
If the claims are denied, the veteran and 
his representative shall be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

	The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
